Citation Nr: 0801710	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-32 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

3.  Entitlement to an increased initial disability evaluation 
for diabetes mellitus, Type II, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and M.J.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May and July 
2004 of the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, Type II, and denied the veteran's claim of 
entitlement to service connection for hypertension and the 
veteran's petition to reopen his claim for a psychiatric 
disorder, respectively.

The Board notes that the July 2004 rating decision also 
denied the veteran's claims of entitlement to service 
connection for erectile dysfunction and peripheral neuropathy 
of the upper and lower extremities.  Though the veteran 
submitted a timely notice of disagreement in August 2004, a 
rating decision dated in September 2006 granted these claims.  
In view of the foregoing, these issues have been resolved and 
are not before the Board.  See generally Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

The veteran participated in a Board video conference hearing 
in July 2007 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  At the time of the hearing, the 
veteran presented additional evidence with the corresponding 
waiver of agency of original jurisdiction consideration.

During the veteran's Board hearing testimony, he indicated 
that his peripheral neuropathy had recently increased in 
severity.  This issue is REFERRED back to the RO for 
appropriate action.

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
informed if any further action is required on his part.


FINDINGS OF FACT

1.  Hypertension is not shown by competent medical evidence 
to be linked to a disease or injury in service; it was not 
manifested within the first post-service year; and was not 
linked to the veteran's service-connected diabetes mellitus.

2.  The veteran's diabetes mellitus, Type II, requires him to 
take insulin and to follow a restricted diet, but does not 
require him to regulate his activities. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to be related thereto, 
and is not proximately due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in April 2004, March 2006 and 
December 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  The Board also 
notes that the veteran was provided with notice of how VA 
determines disability ratings and effective dates, compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the March 2006 notice letter.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With regard to the veteran's service connection claim, he was 
afforded a VA medical examination in August 2006 to obtain an 
opinion as to whether his hypertension is secondary to his 
service-connected diabetes mellitus, Type II.  Further 
examination or opinion is not needed on the hypertension 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's service-connected diabetes.  
This is discussed in more detail below.  

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  The RO provided the veteran with VA 
examinations in April 2004 and August 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's diabetes mellitus, 
Type II, since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The 2004 and 2006 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The veteran contends that his currently diagnosed 
hypertension was caused by his service-connected diabetes 
mellitus, Type II.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The veteran's service medical records indicate that his blood 
pressure at entry to service in April 1968 was 130 systolic 
and 84 diastolic.  His report of medical examination for 
separation from service in June 1971 stated his blood 
pressure was 128 systolic and 70 diastolic.  His records 
report no treatment for high blood pressure or any other 
cardiovascular disease.  The first indication that the 
veteran was diagnosed with hypertension was in the 1990s, 
more than 25 years after his discharge from service.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for hypertension, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The earliest diagnosis for hypertension is in the 1990s, over 
twenty five years after the veteran's separation from 
military service.  There is no medical evidence relating 
hypertension to any injury or disease in service.  There is 
no evidence of continuity of symptomatology.  Additionally, 
the veteran does not contend that his hypertension is the 
direct result of service.  Accordingly, the Board finds that 
the preponderance of the evidence shows that hypertension was 
not incurred in or aggravated by his active service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  The first showing of 
hypertension in the record is VA treatment records dated in 
the 1990s.  There is no evidence to support a finding that 
the veteran's hypertension was present to a compensable 
degree within the first post-service year.  Therefore, 
service connection on a presumptive basis is not warranted.  

Service connection may also be established on a secondary 
basis for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2007).  Secondary service connection 
may also be established for a disorder that is aggravated by 
a service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

In support of his claim, the veteran has submitted VA 
treatment records from 1991 to the present.  These records 
establish that the veteran has a current diagnosis of 
hypertension, and that the veteran has received continuous 
treatment for such.  The aforementioned records also note the 
veteran's continuing treatment for his service-connected 
diabetes mellitus.  The veteran contends that he was 
diagnosed with hypertension and diabetes at the same time (in 
1999) and that his hypertension was the result of his 
service-connected diabetes mellitus.

The only remaining question is whether the veteran's 
currently diagnosed hypertension was caused by or aggravated 
by his service-connected diabetes mellitus.  

In support of his claim, the veteran submitted a statement 
from his VA primary care physician.  The physician stated 
that given the difficulty in establishing adequate glycemic 
control and requiring frequent medical visits, the veteran's 
diabetes appeared likely to be an important contributing 
factor to his hypertension.  See VA treatment record, August 
2, 2007.

The only other evidence of record that claims that such a 
nexus exists or may exist (particularly regarding 
aggravation) is the veteran's lay statements.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the instant case, the Board finds 
the August 2006 VA examination report to be the most 
persuasive.  The August 2006 examination report noted that 
the veteran could not state the date of onset of his 
hypertension.  After a thorough review of the veteran's 
claims folder, the examiner concluded that it was less likely 
than not that the veteran's hypertension was secondary to his 
service-connected diabetes since there was no evidence of 
diabetic nephropathy or diabetic renal insufficiency.  The 
examiner opined that secondary hypertension caused by 
diabetes usually developed in patients who had diabetic renal 
disease and there was no clinical evidence the veteran 
suffered from such.  It was concluded that it was more likely 
that the veteran suffered from essential hypertension, which 
is a separate disorder.  The Board notes that essential 
hypertension is defined as "hypertension without a known 
cause."  See Stedman's Medical Dictionary (27th ed. 2000).  


Although the evidence submitted during the course of the 
veteran's appeal has presented diametrically opposed medical 
opinions, the evidence is not in equipoise.  The August 2007 
physician's opinion was based upon history provided by the 
veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  The August 2006 VA examiner, based on the 
available evidence, found that without the presence of renal 
disease, he could not relate the veteran's hypertension to 
his service-connected diabetes.  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a direct, presumptive, or secondary basis, 
must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2007); Allen, supra.

Increased Disability Rating

The veteran alleges that since his original service 
connection VA examination in April 2004, his diabetes has 
increased in severity.  The Board finds that the 
preponderance of the evidence does not support this 
contention and the claim for an increased disability rating 
is denied.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2007).

The May 2004 rating decision on appeal granted service 
connection for diabetes and assigned an initial disability 
rating of 20 percent.  Where, as in this case, an award of 
service connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2007).

The veteran's diabetes has been rated 20 percent disabling 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under the applicable criteria, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The Court has recently held that medical evidence is required 
to show that occupational and recreational activities have 
been restricted.  See Camacho v. Nicholson, No. 05-1394 (U.S.  
Vet. App. July 6, 2007). 

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 20 percent 
is not warranted for diabetes, as it has not been shown to be 
so disabling as to warrant a 40 percent or higher rating 
under Diagnostic Code 7913.  Although the veteran's diabetes 
requires him to take insulin for control and to follow a 
restricted diet, the evidence indicates that he is able to 
carry out his usual activities without difficulty, and that 
the diabetes does not require him to regulate his activities.

The April 2004 VA examination report noted that the veteran 
had no ketoacidotic or hypoglycemic reactions.  He had no 
hospitalizations due to his diabetes and was on a low 
carbohydrate diet.  He gained weight because he stopped 
smoking and due to other medications.  He had no restrictions 
to his activities.  See VA examination report, April 21, 
2004.  In July 2004, the veteran was switched from oral 
agents to insulin due to his inadequate control on the oral 
agents alone.  See VA treatment note, July 22, 2004.  In 
January 2006, it was noted that the veteran asked about 
dietary modification to try to increase his activity for more 
weight loss.  See VA treatment note, January 9, 2006.

In August 2006, the veteran participated in a second VA 
examination.  While providing his medical history, the 
veteran stated that he had suffered one hypoglycemic reaction 
in the prior two years.  There was no history of ketoacidosis 
or hospitalizations for diabetic reasons.  The veteran had 
been instructed to follow a diabetic diet, but he did not 
follow the diet all the time.  There was no significant 
change in the veteran's weight and the veteran did not report 
any restriction of activities because of the diabetes.  The 
veteran stated that he did not restrict his activities such 
as avoiding strenuous activity to prevent a hypoglycemic 
reaction.  It was also noted that the veteran was seen by his 
diabetic care providers every three to four months.  See VA 
examination report, August 24, 2006.

In October 2006, a VA treatment note stated that "given his 
[the veteran's] underlying pain and neuropathy, it is likely 
he will have major limitations in activity for the 
foreseeable future."  See VA treatment note, October 2, 
2006.  Correctable causes had not been identified, despite a 
thorough series of evaluations.  The veteran remained on 
insulin and dietary restrictions and was told this would be 
required indefinitely.  Id.

After a review of the evidence, the Board finds that, 
although the veteran's diabetes requires him to take anti-
diabetic medications including insulin and to follow a 
restricted diet, it does not require him to regulate his 
activities, which is necessary for entitlement to a 40 
percent rating under Diagnostic Code 7913.  The medical 
evidence, specifically the VA treatment note of October 2006, 
does not indicate that the veteran must avoid strenuous 
occupational and recreational activities as a result of his 
diabetes.  There is also no medical evidence demonstrating 
that the veteran is under any medical order to limit his 
activities.  The Board also notes that, contrary to medical 
advice, the veteran has been gaining weight and is variously 
noncompliant with a prescribed diabetic diet, which has been 
partially responsible for exacerbations of his diabetic 
symptoms.  Furthermore, the veteran has had no documented 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one to two hospitalizations per year.  The veteran stated 
that he is seen by his diabetic care providers every three to 
four months.  See VA examination reports, April 2004 and 
August 2006.  Thus, the criteria for an initial disability 
rating in excess of 20 percent have not been met during any 
portion of the appeal period.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for diabetes must be 
denied during the entire appeal period.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II, is denied.

Entitlement to an increased initial disability evaluation for 
diabetes mellitus, Type II, currently evaluated as 20 percent 
disabling, is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
petition to reopen a claim of entitlement for a psychiatric 
disorder, to include PTSD.

During the pendency of the veteran's claim, the Court held in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  The Board finds that the 
notice letters sent to the veteran in April 2004 and December 
2006 did not comply with the new requirements under Kent.  
Therefore, this case must be remanded with regard to the 
veteran's claim to reopen for service connection for a 
psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), with regard to his claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.

2.  Thereafter, the claim on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


